Name: Decision No 11/73 of the ECC-Portugal Joint Committee of 11 December 1973 amending Annex II to Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-12-31

 Avis juridique important|21973D1231(11)Decision No 11/73 of the ECC-Portugal Joint Committee of 11 December 1973 amending Annex II to Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation Official Journal L 365 , 31/12/1973 P. 0168DECISION No 11/73 OF THE JOINT COMMITTEE of 11 December 1973 amending Annex II to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Portuguese Republic, signed in Brussels on 22 July 1972; Having regard to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter referred to as 'Protocol No 3', and in particular Article 28 thereof; Whereas the processing of durum wheat into cereal-based products obtained by blowing or roasting, such as 'puffed rice' or 'cornflakes', should be considered to be sufficient processing within the meaning of Article 5 of Protocol No 3; whereas footnote ( ¹) of Annex II to Protocol No 3 should therefore be amended, HAS DECIDED: Sole Article Footnote ( ¹) of Annex II to Protocol No 3 concerning heading No 19.05, is replaced by the following: '( ¹) This rule does not apply where the use of maize of the zea indurata type or durum wheat is concerned.' Done at Brussels, 11 December 1973. For the Joint CommitteeThe ChairmanR. de KERGORLAY